■ BIJUR, J.
It appears that in February, 1912, a summons was served upon Peterson in an action by the plaintiff against Sloane & Holler, Incorporated, and Charles O. Peterson, and that said action was dismissed as against Peterson for failure to prosecute. It is unnecessary to consider any questions of law in this case, since the only attempt to identify the previous action with the present one is the affidavit of Peterson that “deponent was informed that said action was *696for damages alleged to have been sustained by plaintiff while at work,” etc., the cause of action which is set forth in the complaint served in the present suit. The bare statement hereinabove quoted is no more than a statement by deponent (defendant Peterson) that he believes that the two suits were for the same cause of action; and, such proof being utterly insufficient to sustain the order herein made, the same is reversed.
Order reversed, with $10 costs and disbursements. All concur.